


EXHIBIT 10.71




TENNECO INC. 2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


Brian J. Kesseler
Participant


Effective as of January 14, 2015 (the “Grant Date”), the Participant has been
granted a Full Value Award under the Tenneco Inc. 2006 Long-Term Incentive Plan
(the “Plan”) in the form of shares of restricted stock with respect to 83,474
shares of Common Stock (“Restricted Shares”). The Award shall be subject to the
following terms and conditions (sometimes referred to as this “Award Agreement”)
and the terms and conditions of the Plan as the same may be amended from time to
time. Terms used in this Award Agreement are defined elsewhere in this Award
Agreement; provided, however, that, capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Plan.
1.Vesting and Forfeiture of Restricted Shares. All Restricted Shares shall be
unvested unless and until they become vested and nonforfeitable in accordance
with this Paragraph 1.  Subject to the terms and conditions of this Award
Agreement and the Plan, fifty percent (50%) of the Restricted Shares awarded
hereunder shall vest on each of the second and fourth anniversaries of the Grant
Date (each a “Vesting Date”), provided that the Participant is continuously
employed by the Company or a Subsidiary through the applicable Vesting Date. 
Notwithstanding the foregoing:
(a)in the event that (i) either (1) the Participant satisfies the requirements
for Total Disability (as defined below) or (2) a tax withholding obligation is
incurred under local law with respect to any of the Restricted Shares, in either
case, prior to the Vesting Date with respect to such Restricted Shares (the date
on which the requirements of clause (i)(1) or (i)(2) are satisfied being
referred to herein as the “Tax Vesting Date”) and (ii) the Participant elects to
satisfy the tax withholding obligation arising on the Tax Vesting Date pursuant
to subparagraph 3(c) of this Award Agreement, then, on the Tax Vesting Date,
that number of Restricted Shares having a Fair Market Value (determined as of
the Tax Vesting Date) equal to the amount of taxes required to be withheld
pursuant to the provisions of subparagraph 3(c) with respect to all Restricted
Shares for which the Vesting Date has not occurred prior to the Tax Vesting Date
shall become vested and the Tax Vesting Date shall be treated as the “Vesting
Date” with respect to such shares; and
(b)if the Participant's Termination Date occurs by reason of Total Disability or
death, any unvested Restricted Shares that are outstanding on the Termination
Date shall vest immediately on the Termination Date and the Termination Date
shall be the “Vesting Date” for purposes of this Award Agreement.
All Restricted Shares which are not vested upon the Participant’s Termination
Date shall immediately expire and shall be forfeited and the Participant shall
have no further rights with respect to such Restricted Shares.  For purposes of
this Award Agreement, the term “Total Disability means the Participant’s
permanent and total disability as determined under the rules and guidelines
established by the Company in order to qualify for long-term disability coverage
under the Company’s long-term disability plan in effect at the time of such
determination. Any Restricted Shares for which the Tax Vesting Date is the
Vesting Date (as determined in accordance with this Paragraph 1) shall be
treated as attributable to successive tranches of Restricted Shares for which a
Vesting Date has not occurred as of the Tax Vesting Date (and shall reduce the
number of Restricted Shares in applicable tranches that will otherwise vest on
future applicable Vesting Dates), beginning with the tranche of Restricted
Shares with the first Vesting Date that occurs after the Tax Vesting Date. Upon
the Vesting Date with respect to any Restricted Shares, shares of Common Stock
in an amount equal to the number of Restricted




--------------------------------------------------------------------------------




Shares which become vested on that Vesting Date will be delivered to the
Participant (or his or her beneficiary), subject to withholding for taxes.
2.Restrictions Prior to Vesting. Prior to the Vesting Date with respect to the
Restricted Shares and until all conditions imposed on the Restricted Shares are
satisfied, such Restricted Shares are restricted in that (a) they will be held
by the Company and may not be sold, transferred, pledged or otherwise
encumbered, tendered or exchanged, or disposed of, by the Participant unless
otherwise provided by the Plan and (b) they are subject to forfeiture by the
Participant under certain circumstances as described herein and in the Plan.
However, as long as the applicable Restricted Shares are outstanding and have
not been forfeited (i) the Participant will be entitled to receive, subject to
withholding for taxes, dividends payable on the Restricted Shares, which the
Committee or the Company may require to be reinvested in additional shares of
Common Stock subject to the same restrictions as the Restricted Shares on which
such dividends are paid and (ii) the Participant may vote the Restricted Shares.
The Participant agrees that the Restricted Shares (including any shares of
Common Stock described in clause (ii)) shall be held by the Company prior to the
Vesting Date with respect thereto.
3.Withholding. All distributions under the Plan, including any distribution in
respect of this Award, are subject to withholding of all applicable taxes, and
the delivery of any shares or other benefits under the Plan or this Award is
conditioned on satisfaction of the applicable tax withholding obligations.
Except as otherwise provided by the Committee, such withholding obligations may
be satisfied, at the Participant’s election, (a) through cash payment by the
Participant, (b) through the surrender of shares of Common Stock which the
Participant already owns, or (c) through the surrender of shares of Common Stock
to which the Participant is otherwise entitled under the Plan; provided,
however, that shares of Common Stock under subparagraph (c) may be used to
satisfy not more than the Company’s minimum statutory withholding obligation
(based on minimum statutory withholding rates for Federal and state tax
purposes, including without limitation payroll taxes, that are applicable to
such supplemental taxable income). The Company shall have the right to deduct
from this Award shares sufficient to satisfy any tax withholdings required by
law. If the Participant makes an election in accordance with Section 83(b) of
the Code to be taxed on the Restricted Shares in the year in which the Grant
Date occurs, he or she must so notify the Company in writing, file the election
with the Internal Revenue Service within thirty (30) days after the Grant Date,
and promptly pay the Company the amount it determines is needed to satisfy tax
withholding requirements.
4.Administration.  The authority to manage and control the operation and
administration of this Award shall be vested in the Committee, and the Committee
shall have all powers with respect to the Award and this Award Agreement as it
has with respect to the Plan.  Any interpretation of the Award or this Award
Agreement by the Committee and any decision made by it with respect to the Award
or the Award Agreement is final and binding on all persons.
5.Adjustment of Award.  The number of Restricted Shares awarded pursuant to this
Award Agreement may be adjusted by the Committee in accordance with the terms of
the Plan to reflect certain corporate transactions which affect the number, type
or value of the Restricted Shares. The Participant agrees that the term
Restricted Shares shall include any shares or other securities which the
Participant may receive or be entitled to receive as a result of the ownership
of the original Restricted Shares, whether they are issued as a result of a
share split, share dividend, recapitalization, or other subdivision or
consolidation of shares effected without receipt of consideration by the Company
or the result of the merger or consolidation of the Company, or sale of assets
of the Company.
6.Notices.  Any notice required or permitted under this Award Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Committee or the
Company at the Company’s principal offices, to the Participant at the
Participant’s address as last known by the Company or, in any case, such other
address as one party may designate in writing to the other.




--------------------------------------------------------------------------------




7.Governing Law.  The validity, construction and effect of this Award Agreement
shall be determined in accordance with the laws of the State of Illinois and
applicable federal law.
8.Amendments.  The Board may, at any time, amend or terminate the Plan, and the
Committee may amend this Award Agreement, provided that, except as provided in
the Plan, no amendment or termination may, in the absence of written consent to
the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under this Award Agreement prior to the date such
amendment or termination is adopted by the Board or the Committee, as the case
may be. 
9.Award Not Contract of Employment.  The Award does not constitute a contract of
employment or continued service, and the grant of the Award will not give the
Participant the right to be retained in the employ or service of the Company or
any Subsidiary, nor any right or claim to any benefit under the Plan or this
Award Agreement, unless such right or claim has specifically accrued under the
terms of the Plan and this Award Agreement. 
10.Severability.  If a provision of this Award Agreement is held invalid by a
court of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms.  Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.
11.Plan Governs.  The Award evidenced by this Award Agreement is granted
pursuant to the Plan, and the shares of Restricted Stock and this Award
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions thereof, whether such terms and provisions are incorporated
in this Award Agreement by reference or are expressly cited.
12.Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


ACCEPTED:                             TENNECO INC.


                            


                                                                                
/s/ Gregg A. Bolt                    
Type or Print Legal Name                     Senior Vice President Global Human
Resources
and Administration


___________________________________________
(Date)
    


___________________________________________            
     Signature                        


___________________________________________
Social Security Number or National ID


___________________________________________
Street Address


___________________________________________
City/State/Zip/Country








